UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1470


C. HOLMES, a/k/a Cynthia Holmes, a/k/a Cynthia Holmes, M.D., a/k/a Cynthia
Collie Holmes,

                    Plaintiff - Appellant,

             v.

GRANUAILE, LLC; J. P. WALSH, individually and as related to Granuaile, LLC;
L. WALSH, individually and as related to Granuaile, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:20-cv-01748-BHH)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


C. Holmes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       C. Holmes seeks to appeal the district court’s orders adopting the recommendation

of the magistrate judge, dismissing Holmes’ civil complaint without prejudice, and denying

her motion for reconsideration. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

“[D]ismissals without prejudice generally are not appealable ‘unless the grounds for

dismissal clearly indicate that no amendment in the complaint could cure the defects in the

plaintiff's case.’” Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020) (quoting

Domino Sugar Corp. v. Sugar Workers Loc. Union 392, 10 F.3d 1064, 1067 (4th Cir.

1993)), cert. denied, 141 S. Ct. 1376 (2021).

       Here, the district court dismissed the complaint but did not direct the clerk’s office

to close the case. See id. at 611-12, 614. Furthermore, the district court did not grant

Holmes an opportunity to amend her complaint before dismissing, and Holmes’s appeal

does not appear to indicate an intent to stand on her complaint. See id. at 612. Thus, we

conclude that the district court’s order is neither a final order nor an appealable

interlocutory order. Accordingly, we dismiss the appeal for lack of jurisdiction. We direct

on remand that the district court, in its discretion, either afford Holmes an opportunity to

amend or dismiss the complaint with prejudice, thereby rendering the dismissal order a

final, appealable judgment. We dispense with oral argument because the facts and legal




                                             2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            3